       Case 2:21-cv-02207-KHV-JPO Document 1 Filed 05/04/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF KANSAS

ROBERT CLARK,                                   )
                                                )
                      Plaintiff,                )
                                                )
v.                                              )       Case No.
                                                )
BLUE VALLEY SCHOOL DISTRICT,                    )
Serve:                                          )
Superintendent Dr. Tonya Merrigan               )
Blue Valley School District                     )
15020 Metcalf Avenue                            )
Overland Park, Kansas 66283                     )
                                                )
and                                             )
                                                )
JEAN HIGGINBOTHAM,                              )
Serve at Place of Employment:                   )
Blue Valley School District                     )
15020 Metcalf Avenue                            )
Overland Park, Kansas 66283                     )
                                                )
and                                             )
                                                )
MAUREEN LIGGETT,                                )
Serve at Place of Employment:                   )
Blue Valley School District                     )
15020 Metcalf Avenue                            )
Overland Park, Kansas 66283                     )
                                                )
                      Defendants.               )

                                        COMPLAINT

       COMES NOW Plaintiff Robert Clark, by and through the undersigned counsel of record,

and for his Complaint against Defendants Blue Valley School District, Jean Higginbotham and

Maureen Liggett hereby states and alleges as follows:




                                               1
       Case 2:21-cv-02207-KHV-JPO Document 1 Filed 05/04/21 Page 2 of 8




                                  NATURE OF THE ACTION

1.     This is an action for disabilities discrimination under the Americans with Disabilities Act

(“ADA”) as Plaintiff was subjected to unlawful discrimination based on his status as an individual

with a disability while an employee of Defendant Blue Valley School District. Defendant

unlawfully discriminated against plaintiff Robert Clark in the terms and conditions of his

employment on the basis of his disability.

                                         THE PARTIES

2.     Plaintiff Robert Clark (“Plaintiff”) resides in Harrisonville, Cass County, Missouri.

3.     Defendant Blue Valley School District (hereinafter “Defendant Blue Valley”) located in

the State of Kansas and is responsible for the disability discrimination of Plaintiff. Defendant can

be served through its Superintendent Dr. Tonya Merrigan at Blue Valley School District, 15020

Metcalf Avenue, Overland Park, Kansas 66283.

4.     Defendant Jean Higginbotham (hereinafter “Defendant Higginbotham”) is an employee

and/or agent of Defendant Blue Valley and can be served at Blue Valley School District, 15020

Metcalf Avenue, Overland Park, Kansas 66283.

5.     Defendant Maureen Liggett (hereinafter “Defendant Liggett”) is an employee and/or agent

of Defendant Blue Valley and can be served at Blue Valley School District, 15020 Metcalf

Avenue, Overland Park, Kansas 66283.

                                JURISDICTION AND VENUE

6.     Original federal question jurisdiction over this suit is conferred on this Court by 28 U.S.C

§§ 1331.




                                                 2
        Case 2:21-cv-02207-KHV-JPO Document 1 Filed 05/04/21 Page 3 of 8




7.      All conditions precedent to jurisdiction have occurred or been complied with, in that

Plaintiff filed his administrative charge in a timely manner with the Equal Employment

Opportunity Commission (“EEOC”). A copy of the charge is attached hereto as Exhibit A.

8.      The EEOC issued Plaintiff a Notice of Right to Sue and this lawsuit if filed within ninety

(90) days of issuance. A copy of the Right to Sue is attached as Exhibit B.

                                  GENERAL ALLEGATIONS

9.      Defendant Blue Valley hired Plaintiff as a HVAC Technician on September 17, 2012.

10.     Throughout Plaintiff’s tenure in this position, he was qualified for the position and

performed his job duties more than satisfactorily.

11.     On or around May 18, 2020 and May 19, 2020, Plaintiff had been working on motors and

had felt a “pull”.

12.     On May 20, 2020, Plaintiff was driving to work and could barely move his head and neck

due to soreness and stiffness.

13.     Plaintiff told his supervisor, Lawrence Paxton, that he needed to go to the chiropractor and

was given permission to do so by Mr. Paxton.

14.     Plaintiff went to his chiropractor that day.

15.     Plaintiff was kept off work the rest of the week and then sent for an MRI which found a

bulging disc at C4/C5 as well as a mass at the base of his skull.

16.     Per Plaintiff’s doctors, he was not supposed to work.

17.     During June 2020, Plaintiff’s FMLA ended without notice to Plaintiff.

18.     With regard to his FMLA, Plaintiff had not been told his “balance” or how it was

calculated.




                                                  3
        Case 2:21-cv-02207-KHV-JPO Document 1 Filed 05/04/21 Page 4 of 8




19.     Defendants Blue Valley and Higginbotham then notified Plaintiff that he had “voluntarily

resigned” because he had not shown up for work when his FMLA lapsed.

20.     Plaintiff told Defendants Blue Valley and Higginbotham that he had no intention of

“voluntarily resigning” and he had no notice that his FMLA had ended.

21.     Plaintiff had made a disability claim which was confirmed on July 9, 2020.

22.     On July 31, 2020, Plaintiff received another letter approving and confirming his short-term

disability claim.

23.     On or about July 31, 2020, Plaintiff spoke with Defendant Higginbotham who told him that

Plaintiff was terminated, but Defendants were calling it “voluntarily resigning”.

24.     On or about July 31, 2020, Plaintiff spoke with Defendant Liggett about his short-term

disability benefits and/or claim.

25.     On August 3, 2020, Plaintiff received a certified letter dated July 31, 2020 from Defendant

Higgenbotham stating his separation of employment with Defendant Blue Valley.

26.     Throughout Plaintiff’s employment, the employees of Defendant Blue Valley listed herein

failed to prevent or correct the discriminatory behavior from occurring and instead retaliated

against Plaintiff.

27.     At all times relevant herein, the above-named individuals were agents, servants and

employees of Defendant Blue Valley and were at all times acting within the scope and course of

their agency and employment, or their actions were expressly authorized and ratified by Defendant

Blue Valley. Therefore, Defendant Blue Valley is liable for the actions of said persons and/or

perpetrators under all theories pled herein.




                                                 4
          Case 2:21-cv-02207-KHV-JPO Document 1 Filed 05/04/21 Page 5 of 8




                                            COUNT I:
                                   ADA-Disability Discrimination
                                     42 U.S.C. § 12101, et seq.

28.       Plaintiff reasserts the allegations set forth in paragraphs 1 through 23 as if fully set forth

herein.

29.       Defendants discriminated against Plaintiff in the terms and conditions of his employment.

30.       At all relevant time, Plaintiff was disabled within the meaning of the ADA.

31.       Defendants’ termination of Plaintiff due to his disability constitutes discriminatory

conduct.

32.       Plaintiff’s disability was a factor in the discriminatory conduct he experienced and

suffered.

33.       The discriminatory conduct included, but was not limited to, Plaintiff’s unlawful

termination. Defendants engaged in conduct that is prohibited by the Americans with Disabilities

Act, 42 U.S.C. § 12101, et seq.

34.       Plaintiff’s terms and conditions of employment were adversely affected as a result of

Defendants’ conduct.

35.       Defendants’ conduct caused Plaintiff degradation, humiliation, anxiety and emotional

distress.

36.       The conduct described herein would have detrimentally affected a reasonable person in

Plaintiff’s position.

37.       Management level employees perpetuated the discrimination based on Plaintiff’s status as

a disabled individual, including terminating Plaintiff because of his disability.




                                                    5
          Case 2:21-cv-02207-KHV-JPO Document 1 Filed 05/04/21 Page 6 of 8




38.       In addition, management level employees knew or should have known of the

discrimination based on Plaintiff’s disability, but failed to address the discrimination and further

failed to implement effective and appropriate procedures to stop the discrimination.

39.       The actions and conduct set forth herein were outrageous and showed an evil motive or

reckless indifference or conscious disregard for the rights of Plaintiff and therefore Plaintiff is

entitled to punitive damages from Defendants to punish and deter Defendants and others from like

conduct.

          WHEREFORE, Plaintiff Robert Clark prays for judgment in his favor and against

Defendants Blue Valley School District, Jean Higginbotham and Maureen Liggett on Count I of

his Complaint, for a finding that he has been subjected to unlawful discrimination as prohibited by

42 U.S.C. § 12101, et seq.; for an award of compensatory and punitive damages, for his costs

expended, for his reasonable attorneys’ fees and for such other relief as this Court deems just and

proper.

                                              COUNT II:
                                              Retaliation

40.       Plaintiff reasserts the allegations set forth in paragraphs 1 through 35 as if fully set forth

herein.

41.       Plaintiff engaged in protected activity that is protected by the Americans with Disabilities

Act, 42 U.S.C. § 12101, et seq. as described above.

42.       Plaintiff suffered adverse employment action in that he was terminated from employment

after engaging in protected activity under the ADA.

43.       As a result of and in retaliation for engaging in the protected activities described above,

Plaintiff was subjected to adverse employment actions.




                                                    6
       Case 2:21-cv-02207-KHV-JPO Document 1 Filed 05/04/21 Page 7 of 8




44.    In retaliation for the exercise of Plaintiff’s protected activities, Defendants Blue Valley and

Higginbotham terminated Plaintiff.

45.    There is a causal connection between Plaintiff’s exercise of protected activity and his

termination.

46.    As a direct and proximate result of the unlawful conduct of Defendants as set forth herein,

Plaintiff has suffered damages which include emotional distress, pain and suffering, past and future

loss of wages and benefits, lost value of anticipated retirement benefits, detrimental job record,

career damage, mental distress in the form of embarrassment, degradation, humiliation, anxiety,

loss of enjoyment of life, loss of sleep, and other nonpecuniary losses.

47.    The conduct of Defendants was intentional, malicious, in conscious disregard for the rights

of Plaintiff and others similarly situated, and reflected a conscious indifference to Plaintiff’s

federally protected rights, entitling Plaintiff to an award of punitive damages.

48.    Plaintiff is entitled to recover all of his costs, expenses, and attorneys’ fees incurred in this

matter as well as other appropriate, including equitable, relief.

       WHEREFORE, Plaintiff Robert Clark prays for judgment in his favor and against

Defendants Blue Valley School District, Jean Higginbotham and Maureen Liggett on Count II of

his Complaint, for an award of compensatory and punitive damages, for his costs expended, for

his reasonable attorneys’ fees and for such other relief as this Court deems just and proper.




                                                  7
       Case 2:21-cv-02207-KHV-JPO Document 1 Filed 05/04/21 Page 8 of 8




                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby requests trial by jury of all issues triable by jury.



                                                       Respectfully submitted,

                                                       LAUREN ALLEN, LLC

                                                   By: /s/ Lauren Perkins Allen____________
                                                      Lauren Perkins Allen, #20116
                                                      4717 Grand Avenue, Suite 130
                                                      Kansas City, Missouri 64112
                                                      Telephone: 816.877.8120
                                                      Facsimile: 816.817.1120
                                                      Email: lpa@laurenallenllc.com
                                                      ATTORNEY FOR PLAINTIFF


Plaintiff designates the place of trial as Kansas City, Kansas.




                                                  8
